                 Case 3:19-cv-06244-RBL Document 27 Filed 06/02/20 Page 1 of 2



 1
                                                           The Honorable RONALD B. LEIGHTON
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8
     BENJAMIN ZIELINSKI,                               NO. 3:19-cv-06244-RBL
 9
                             Plaintiff,                STIPULATION & AGREED ORDER TO
10                                                     LIFT STAY & REMAND
             v.
11
     FIRST NATIONAL INSURANCE
12   COMPANY OF AMERICA,
13                          Defendant.
14

15                                            I. STIPULATION
16
            COME NOW the parties, through their undersigned counsel, and stipulate to the
17
     following:
18

19
            1.       On 3/26/2020, this Court entered an Order on Motion to Remand (Dkt #18),

20   remanding this matter to Pierce County Superior Court.

21          2.       On 4/6/2020, Defendant First National Insurance Company of America filed a
22
     Petition for Permission to Appeal in the Ninth Circuit Court of Appeals. The same day, on
23
     4/6/2020, Defendant filed a Motion to Stay Enforcement of this Court’s Remand Order Pending
24

25
     Appeal to the Ninth Circuit (Dkt #19).

26          3.       On 5/15/2020, this Court entered an Order granting Defendant’s Motion to Stay

27   (Dkt #24).
28


     STIPULATION & AGREED ORDER                                                    Law Offices of
     TO LIFT STAY & REMAND - 1                                             STEPHEN M. HANSEN, P.S.
                                                                             1821 Dock Street, Suite 103
                                                                             Tacoma Washington 98402
                                                                                  (253) 302 5955
                 Case 3:19-cv-06244-RBL Document 27 Filed 06/02/20 Page 2 of 2



 1
            4.        On 5/22/2020, the Ninth Circuit Court of Appeals entered an Order denying
 2
     Defendant’s Petition for Permission to Appeal.
 3

 4          5.        Based upon the Ninth Circuit’s denial of Defendant’s Petition, the parties stipulate

 5   that the stay ordered in this matter be lifted to allow remand to Pierce County Superior Court
 6
     forthwith.
 7
            DATED: May 26th, 2020.
 8
      Law Offices of STEPHEN M. HANSEN, PS  FORSBERG & UMLAUF, PS
 9
                                            telephonically approved
10    s/Stephen M. Hansen                   s/Matthew S. Adams
      _____________________________________ _____________________________________
11    STEPHEN M. HANSEN, WSBA #15642        MATTHEW S. ADAMS, WSBA #18820
      Of Attorneys for Plaintiff            Attorney for Defendant
12

13

14                                                II. ORDER
15
            BASED UPON the above and foregoing Stipulation of the parties, it is SO ORDERED.
16
            DATED this 2nd day of June, 2020.
17

18                                                          A
                                                            Ronald B. Leighton
19
                                                            United States District Judge
20

21

22
      Presented by:                                      Approved as to Form and Content:
23
      Law Offices of STEPHEN M. HANSEN, PS  FORSBERG & UMLAUF, PS
24
                                            telephonically approved
25    s/Stephen M. Hansen                   s/Matthew S. Adams
      _____________________________________ _____________________________________
26    STEPHEN M. HANSEN, WSBA #15642        MATTHEW S. ADAMS, WSBA #18820
      Of Attorneys for Plaintiff            Attorney for Defendant
27

28


     STIPULATION & AGREED ORDER                                                        Law Offices of
     TO LIFT STAY & REMAND - 2                                                 STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Suite 103
                                                                                 Tacoma Washington 98402
                                                                                      (253) 302 5955
